Exhibit 10.18

 

OMTOOL, LTD.

1997 STOCK OPTION PLAN

NOTICE OF ISO STOCK OPTION AGREEMENT

 

 

[DATE]

 

 

 

 

 

 

 

 

 

 

 

[NAME]

Omtool, Ltd

 

[ADDRESS]

8 Industrial way

 

[CITY, STATE ZIP CODE]

Salem, NH 03079

 

 

[NAME] (the “Employee”), you have been granted an option to purchase Common
Stock, $0.01 par value (“Common Stock”), of Omtool, Ltd., a Delaware corporation
(the “Company”) subject to terms as and conditions as set forth on the following
page(s):

 

Grant Number:

 

 

 

 

Date of Grant:

 

 

 

 

Shares Granted:

 

 

 

 

Option Price:

 

 

 

 

Grant Type:

ISO

 

 

 

Vesting Start Date:

 

 

 

 

Last Date to Exercise:

 

 

 

 

 

Vesting:

Subject to the terms of the Plan set forth on the following pages, shares vest
according to the following vesting schedule:

 

Date of Vest

 

Shares Vesting Over

the Period

 

Vesting in Period

Occurs

 

Last Date to Exercise

 

 

 

 

 

 

 

 

 

3 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

6 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

9 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

12 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

15 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

18 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

21 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

24 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

27 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

30 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

33 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

36 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

39 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

42 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

45 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

48 month anniversary of Vesting Start Date

 

6.25%

 

Quarterly

 

10th anniversary from Grant Date

 

 

IN WITNESSOF, the Company and the Employee have caused this instrument to be
executed as of date first above written.

 

 

 

 

 

 

By:

 

 

[NAME]

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

                                               
1.                                      Grant Under 1997 Stock Plan.  This
option is granted pursuant to and is governed by the Company’s 1997 Stock Plan
(the “Plan”) and, unless the context otherwise requires, terms used herein shall
have the same meaning as in the Plan.  Determinations made in connection with
this option pursuant to the Plan shall be governed by the Plan as it exists on
this date.

 

                                               
2.                                      Grant as Incentive Stock Option; Other
Options.  This option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).  This
option is in addition to any other options heretofore or hereafter granted to
the Employee by the Company or any Related Corporation (as defined in the Plan),
but a duplicate original of this instrument shall not effect the grant of
another option.

 

                                               
3.                                      Vesting of Option if Employment
Continues.  If the Employee has continued to be employed by the Company or any
Related Corporation on the following dates, the Employee may exercise this
option for the number of shares of Common Stock set opposite the applicable
date.

 

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable.  The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Employee ceases to be
employed by the Company and all Related Corporations) may be exercised on or
before the date which is 10 (ten) years from the date this option is granted.

 

                                               
4.                                      Termination of Employment.

 

                                               
(a)                                  Termination Other Than for Cause.  If the
Employee ceases to be employed by the Company and all Related Corporations,
other than by reason of death or disability as defined in Section 5 or
termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option shall terminate (and may
no longer be exercised) after the passage of three months from the Employee’s
last day of employment, but in no event later than the scheduled expiration
date.  In such a case, the Employee’s only rights hereunder shall be those which
are properly exercised before the termination of this option.

 

                                               
(b)                                  Termination for Cause.  If the employment
of the Employee is terminated for Cause (as defined in Section 4(c)), this
option shall terminate upon the Employee’s receipt of written notice of such
termination and shall thereafter not be exercisable to any extent whatsoever.

 

                                               
(c)                                  Definition of Cause.  “Cause” shall mean
conduct involving one or more of the following: (i) the substantial and
continuing failure of the Employee, after notice thereof, to render services to
the Company or Related Corporation in accordance with the terms or requirements
of his or her employment; (ii) disloyalty, gross negligence, willful misconduct,
dishonesty or breach of fiduciary duty to the Company or Related Corporation;
(iii) the commission of an act of embezzlement or fraud; (iv) deliberate

 

2

--------------------------------------------------------------------------------


 

disregard of the rules or policies of the Company or Related Corporation which
results in direct or indirect loss, damage or injury to the Company or Related
Corporation; (v) the unauthorized disclosure of any trade secret or confidential
information of the Company or Related Corporation; or (vi) the commission of an
act which constitutes unfair competition with the Company or Related Corporation
or which induces any customer or supplier to breach a contract with the Company
or Related Corporation.

 

                                               
5.                                      Death; Disability.

 

                                               
(a)                                  Death.  If the Employee dies while in the
employ of the Company or any Related Corporation, this option may be exercised,
to the extent otherwise exercisable on the date of his or her death, by the
Employee’s estate, personal representative or beneficiary to whom this option
has been assigned pursuant to Section 9, at any time within 180 days after the
date of death, but not later than the scheduled expiration date.

 

                                               
(b)                                  Disability.  If the Employee ceases to be
employed by the Company and all Related Corporations by reason of his or her
disability (as defined in the Plan), this option may be exercised, to the extent
otherwise exercisable on the date of the termination of his or her employment,
at any time within 180 days after such termination, but not later than the
scheduled expiration date.

 

                                               
(c)                                  Effect of Termination.  At the expiration
of the 180-day period provided in paragraphs (a) or (b) of this Section 5 or the
scheduled expiration date, whichever is the earlier, this option shall terminate
(and shall no longer be exercisable) and the only rights hereunder shall be
those as to which the option was properly exercised before such termination.

 

                                               
6.                                      Partial Exercise.  This option may be
exercised in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share unless
such exercise is with respect to the final installment of stock subject to this
option and cash in lieu of a fractional share must be paid, in accordance with
Paragraph 13(G) of the Plan, to permit the Employee to exercise completely such
final installment.  Any fractional share with respect to which an installment of
this option cannot be exercised because of the limitation contained in the
preceding sentence shall remain subject to this option and shall be available
for later purchase by the Employee in accordance with the terms hereof.

 

                                               
7.                                      Payment of Price.  (a) The option price
shall be paid in the following manner:

 

(i)                                     in cash or by check;

 

(ii)                                  subject to Section 7(b) below, by delivery
of shares of the Company’s Common Stock having a fair market value (as
determined by the Committee) equal as of the date of exercise to the option
price;

 

(iii)                               by delivery of an assignment satisfactory in
form and substance to the Company of a sufficient amount of the proceeds from
the sale of the

 

3

--------------------------------------------------------------------------------


 

Option Shares and an instruction to the broker or selling agent to pay that
amount to the Company; or

 

(iv)                              by any combination of the foregoing.

 

                                               
(b)                                  Limitations on Payment by Delivery of
Common Stock.  If the Employee delivers Common Stock held by the Employee (“Old
Stock”) to the Company in full or partial payment of the option price, and the
Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Employee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement.  Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.

 

                                               
8.                                      Method of Exercising Option.  Subject to
the terms and conditions of this Agreement, this option may be exercised by
written notice to the Company at its principal executive office,  or to such
transfer agent as the Company shall designate.  Such notice shall state the
election to exercise this option and the number of Option Shares for which it is
being exercised and shall be signed by the person or persons so exercising this
option.  Such notice shall be accompanied by payment of the full purchase price
of such shares, and the Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice shall be
received.  Such certificate or certificates shall be registered in the name of
the person or persons so exercising this option (or, if this option shall be
exercised by the Employee and if the Employee shall so request in the notice
exercising this option, shall be registered in the name of the Employee and
another person jointly, with right of survivorship). In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.

 

                                               
9.                                      Option Not Transferable.  This option is
not transferable or assignable except by will or by the laws of descent and
distribution.  During the Employee’s lifetime only the Employee can exercise
this option.

 

                                               
10.                               No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Employee to exercise
it.

 

                                               
11.                               No Obligation to Continue Employment.  Neither
the Plan, this Agreement, nor the grant of this option imposes any obligation on
the Company or any Related Corporation to continue the Employee in employment.

 

                                               
12.                               No Rights as Stockholder until Exercise.  The
Employee shall have no rights as a stockholder with respect to the Option Shares
until such time as the Employee has exercised this option by delivering a notice
of exercise and has paid in full the purchase price for the shares

 

4

--------------------------------------------------------------------------------


 

so exercised in accordance with Section 8.  Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to such date of exercise.

 

                                               
13.                               Capital Changes and Business Successions.  The
Plan contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

                                               
14.                               Early Disposition.  The Employee agrees to
notify the Company in writing immediately after the Employee transfers any
Option Shares, if such transfer occurs on or before the later of (a) the date
two years after the date of this Agreement or (b) the date one year after the
date the Employee acquired such Option Shares.  The Employee also agrees to
provide the Company with any information concerning any such transfer required
by the Company for tax purposes.

 

                                               
15.                               Withholding Taxes.  If the Company or any
Related Corporation in its discretion determines that it is obligated to
withhold any tax in connection with the exercise of this option, or in
connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Employee hereby
agrees that the Company or any Related Corporation may withhold from the
Employee’s wages or other remuneration the appropriate amount of tax.  At the
discretion of the Company or Related Corporation, the amount required to be
withheld may be withheld in cash from such wages or other remuneration or in
kind from the Common Stock or other property otherwise deliverable to the
Employee on exercise of this option.  The Employee further agrees that, if the
Company or any Related Corporation does not withhold an amount from the
Employee’s wages or other remuneration sufficient to satisfy the withholding
obligation of the Company or Related Corporation, the Employee will make
reimbursement on demand, in cash, for the amount underwithheld.

 

                                               
16.                               Provision of Documentation to Employee.  By
signing this Agreement the Employee acknowledges receipt of a copy of this
Agreement and a copy of the Plan.

 

                                               
17.                               Miscellaneous.

 

                                               
(a)                                  Notices.  All notices hereunder shall be in
writing and shall be deemed given when sent by certified or registered mail,
postage prepaid, return receipt requested, to the address set forth below.  The
addresses for such notices may be changed from time to time by written notice
given in the manner provided for herein.

 

                                               
(b)                                  Entire Agreement; Modification.  This
Agreement constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.

 

5

--------------------------------------------------------------------------------


 

                                               
(c)                                  Severability.  The invalidity, illegality
or unenforceability of any provision of this Agreement shall in no way affect
the validity, legality or enforceability of any other provision.

 

                                               
(d)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth in
Section 9 hereof.

 

                                               
(e)                                  Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the Delaware, without
giving effect to the principles of the conflicts of laws thereof.

 

6

--------------------------------------------------------------------------------